PER CURIAM.
We reverse that part of the order of May 2, 1995, which summarily denied Appellant’s claim for belated appeal. Appellant asserts that his lawyer failed to file a notice of appeal, ignoring Appellant’s requests that she do so. The allegation states a legally sufficient claim. Faircloth v. State, 661 So.2d 1292 (Fla. 4th DCA 1995). Therefore, as to that issue, we remand for an evidentia*6ry hearing. As to all other issues raised in Appellant’s 3.850 petition, we affirm.
STONE, FARMER and STEVENSON, JJ., concur.